     Case 3:20-cv-00112-SALM Document 18 Filed 01/28/21 Page 1 of 41



                    UNITED STATES DISTRICT COURT
                       DISTRICT OF CONNECTICUT

------------------------------x
                              :
TYRONE P.                     :        Civ. No. 3:20CV00112(SALM)
                              :
v.                            :
                              :
ANDREW M. SAUL,               :
COMMISSIONER, SOCIAL          :
SECURITY ADMINISTRATION       :        January 28, 2021
                              :
------------------------------x

                       RULING ON CROSS MOTIONS

     Plaintiff Tyrone P. (“plaintiff”), brings this appeal under

§205(g) of the Social Security Act (the “Act”), as amended, 42

U.S.C. §405(g), seeking review of a final decision by the

Commissioner of the Social Security Administration (the

“Commissioner” or “defendant”) denying his applications for

Disability Insurance Benefits (“DIB”) and Supplemental Security

Income (“SSI”). Plaintiff moves to reverse the Commissioner’s

decision, or in the alternative, to remand for a re-hearing.

[Doc. #15]. Defendant has filed a motion for an order affirming

the decision of the Commissioner. [Doc. #17].

     For the reasons set forth below, plaintiff’s Motion for

Order [Doc. #15] is GRANTED, to the extent it seeks remand, and

defendant’s Motion for an Order Affirming the Commissioner’s

Decision [Doc. #17] is DENIED.




                                   1
     Case 3:20-cv-00112-SALM Document 18 Filed 01/28/21 Page 2 of 41




I.   PROCEDURAL HISTORY1

     Plaintiff filed concurrent applications for DIB and SSI on

June 7, 2016, alleging disability beginning on August 9, 2015.

See Certified Transcript of the Administrative Record, Doc. #11,

compiled on March 1, 2020, (hereinafter “Tr.”) at 564-76.

Plaintiff’s applications were denied initially on November 15,

2016,2 see Tr. 379-80, and upon reconsideration on January 4,

2017, see Tr. 381-411.

     On November 28, 2018,3 plaintiff, represented by Attorney

Veronica Halpine, appeared and testified at a hearing before

Administrative Law Judge (“ALJ”) Edward Sweeney. See generally

Tr. 309-41. Vocational Expert (“VE”) Warren Maxim appeared and



1 Simultaneously with his motion, plaintiff filed a Statement of
Material Facts. [Doc. #15-2]. Defendant filed a Responsive
Statement of Facts, indicating that he “generally agrees with
Plaintiff’s summary of the facts as presented in paragraphs 1
through 21, with the exception of any inferences, conclusions,
or references to materials outside of the certified
administrative record set forth by Plaintiff, and with any
further clarifications” provided in Defendant’s Responsive
Statement of Facts. Doc. #17-2 at 1.

2 While the Disability Determination Explanations for plaintiff’s
DIB and SSI claims are dated November 14, 2016, see Tr. 363,
378, the Disability Determination and Transmittals for the
claims are dated November 15, 2016, see Tr. 379-80.
3 A hearing was initially scheduled for May 23, 2018. See Tr.
342. However, plaintiff’s counsel at the time, Kira Treyvus, see
Tr. 441, failed to appear for the hearing, see Tr. 345. The ALJ
rescheduled the hearing to preserve plaintiff’s “right to be
represented by an attorney or a non-attorney representative[.]”
Tr. 345.
                                   2
      Case 3:20-cv-00112-SALM Document 18 Filed 01/28/21 Page 3 of 41



testified by telephone at the hearing. See Tr. 309-10, 336-40.

On January 10, 2019, the ALJ issued an unfavorable decision. See

Tr. 8-31. On December 11, 2019, the Appeals Council denied

plaintiff’s request for review of the ALJ’s decision, thereby

making the ALJ’s January 10, 2019, decision the final decision

of the Commissioner. See Tr. 1-6. The case is now ripe for

review under 42 U.S.C. §405(g).

II.   STANDARD OF REVIEW

      The review of a Social Security disability determination

involves two levels of inquiry. First, the Court must decide

whether the Commissioner applied the correct legal principles in

making the determination. Second, the Court must decide whether

the determination is supported by substantial evidence. See

Balsamo v. Chater, 142 F.3d 75, 79 (2d Cir. 1998). Substantial

evidence is evidence that a reasonable mind would accept as

adequate to support a conclusion; it is more than a “mere

scintilla.” Richardson v. Perales, 402 U.S. 389, 401 (1971)

(quoting Consolidated Edison Co. v. NLRB, 305 U.S. 197, 229

(1938)). The reviewing court’s responsibility is to ensure that

a claim has been fairly evaluated by the ALJ. See Grey v.

Heckler, 721 F.2d 41, 46 (2d Cir. 1983).

      The Court does not reach the second stage of review –

evaluating whether substantial evidence supports the ALJ’s

conclusion – if the Court determines that the ALJ failed to

                                    3
     Case 3:20-cv-00112-SALM Document 18 Filed 01/28/21 Page 4 of 41



apply the law correctly. See Norman v. Astrue, 912 F. Supp. 2d

33, 70 (S.D.N.Y. 2012) (“The Court first reviews the

Commissioner’s decision for compliance with the correct legal

standards; only then does it determine whether the

Commissioner’s conclusions were supported by substantial

evidence.” (citing Tejada v. Apfel, 167 F.3d 770, 773-74 (2d

Cir. 1999))). “Where there is a reasonable basis for doubt

whether the ALJ applied correct legal principles, application of

the substantial evidence standard to uphold a finding of no

disability creates an unacceptable risk that a claimant will be

deprived of the right to have [his] disability determination

made according to the correct legal principles.” Johnson v.

Bowen, 817 F.2d 983, 986 (2d Cir. 1987).

     “[T]he crucial factors in any determination must be set

forth with sufficient specificity to enable [a reviewing court]

to decide whether the determination is supported by substantial

evidence.” Ferraris v. Heckler, 728 F.2d 582, 587 (2d Cir. 1984)

(alterations added) (citing Treadwell v. Schweiker, 698 F.2d

137, 142 (2d Cir. 1983)). The ALJ is free to accept or reject

the testimony of any witness, but a “finding that the witness is

not credible must nevertheless be set forth with sufficient

specificity to permit intelligible plenary review of the

record.” Williams ex rel. Williams v. Bowen, 859 F.2d 255, 260-

61 (2d Cir. 1988) (citing Carroll v. Sec. Health and Human

                                   4
     Case 3:20-cv-00112-SALM Document 18 Filed 01/28/21 Page 5 of 41



Servs., 705 F.2d 638, 643 (2d Cir. 1983)). “Moreover, when a

finding is potentially dispositive on the issue of disability,

there must be enough discussion to enable a reviewing court to

determine whether substantial evidence exists to support that

finding.” Johnston v. Colvin, No. 3:13CV00073(JCH), 2014 WL

1304715, at *6 (D. Conn. Mar. 31, 2014).

     It is important to note that in reviewing the ALJ’s

decision, this Court’s role is not to start from scratch. “In

reviewing a final decision of the SSA, this Court is limited to

determining whether the SSA’s conclusions were supported by

substantial evidence in the record and were based on a correct

legal standard.” Talavera v. Astrue, 697 F.3d 145, 151 (2d Cir.

2012) (quoting Lamay v. Comm’r of Soc. Sec., 562 F.3d 503, 507

(2d Cir. 2009)). “[W]hether there is substantial evidence

supporting the appellant’s view is not the question here;

rather, we must decide whether substantial evidence supports the

ALJ’s decision.” Bonet ex rel. T.B. v. Colvin, 523 F. App’x 58,

59 (2d Cir. 2013) (citations omitted).

     Finally, some of the Regulations cited in this decision,

particularly those applicable to the review of medical source

evidence, were amended effective March 27, 2017. Those “new

regulations apply only to claims filed on or after March 27,

2017.” Smith v. Comm’r, 731 F. App’x 28, 30 n.1 (2d Cir. 2018)

(summary order). Plaintiff filed his claims for benefits on June

                                   5
     Case 3:20-cv-00112-SALM Document 18 Filed 01/28/21 Page 6 of 41



7, 2016. See Tr. 564-76. Where a plaintiff’s claim for benefits

was filed prior to March 27, 2017, “the Court reviews the ALJ’s

decision under the earlier regulations[.]” Rodriguez v. Colvin,

No. 3:15CV01723(DFM), 2018 WL 4204436, at *4 n.6 (D. Conn. Sept.

4, 2018); White v. Comm’r, No. 17CV04524(JS), 2018 WL 4783974,

at *4 n.4 (E.D.N.Y. Sept. 30, 2018) (“‘While the Act was amended

effective March 27, 2017, the Court reviews the ALJ’s decision

under the earlier regulations because the Plaintiff’s

application was filed before the new regulations went into

effect.’” (citation omitted)).

III. SSA LEGAL STANDARD

     Under the Social Security Act, every individual who is

under a disability is entitled to disability insurance benefits.

42 U.S.C. §423(a)(1).

     To be considered disabled under the Act and therefore

entitled to benefits, plaintiff must demonstrate that he is

unable to work after a date specified “by reason of any

medically determinable physical or mental impairment which can

be expected to result in death or which has lasted or can be

expected to last for a continuous period of not less than 12

months.” 42 U.S.C. §423(d)(1)(A). Such impairment or impairments

must be “of such severity that he is not only unable to do his

previous work but cannot, considering his age, education, and

work experience, engage in any other kind of substantial gainful

                                   6
     Case 3:20-cv-00112-SALM Document 18 Filed 01/28/21 Page 7 of 41



work which exists in the national economy.” 42 U.S.C.

§423(d)(2)(A); 20 C.F.R. §§404.1520(c), 416.920(c) (requiring

that the impairment “significantly limit[] ... physical or

mental ability to do basic work activities” to be considered

“severe”).

     There is a familiar five-step analysis used to determine if

a person is disabled. See 20 C.F.R. §§404.1520, 416.920. In the

Second Circuit, the test is described as follows:

     First, the Secretary considers whether the claimant is
     currently engaged in substantial gainful activity. If he
     is not, the Secretary next considers whether the
     claimant has a “severe impairment” which significantly
     limits his physical or mental ability to do basic work
     activities. If the claimant suffers such an impairment,
     the third inquiry is whether, based solely on medical
     evidence, the claimant has an impairment which is listed
     in Appendix 1 of the regulations. If the claimant has
     such an impairment, the Secretary will consider him
     disabled without considering vocational factors such as
     age, education, and work experience; the Secretary
     presumes that a claimant who is afflicted with a “listed”
     impairment is unable to perform substantial gainful
     activity.

Berry v. Schweiker, 675 F.2d 464, 467 (2d Cir. 1982) (per

curiam). If and only if the claimant does not have a listed

impairment, the Commissioner engages in the fourth and fifth

steps:

     Assuming the claimant does not have a listed impairment,
     the fourth inquiry is whether, despite the claimant’s
     severe impairment, he has the residual functional
     capacity to perform his past work. Finally, if the
     claimant is unable to perform his past work, the
     Secretary then determines whether there is other work
     which the claimant could perform. Under the cases

                                   7
      Case 3:20-cv-00112-SALM Document 18 Filed 01/28/21 Page 8 of 41



      previously discussed, the claimant bears the burden of
      proof as to the first four steps, while the Secretary
      must prove the final one.

Id.

      “Through the fourth step, the claimant carries the burdens

of production and persuasion, but if the analysis proceeds to

the fifth step, there is a limited shift in the burden of proof

and the Commissioner is obligated to demonstrate that jobs exist

in the national or local economies that the claimant can perform

given his residual functional capacity.” Gonzalez ex rel. Guzman

v. Dep’t of Health and Human Serv., 360 F. App’x 240, 243 (2d

Cir. 2010) (alteration added); Poupore v. Astrue, 566 F.3d 303,

306 (2d Cir. 2009) (per curiam). The residual functional

capacity (“RFC”) is what a person is still capable of doing

despite limitations resulting from his physical and mental

impairments. See 20 C.F.R. §§404.1545(a)(1), 416.945(a)(1).

      “In assessing disability, factors to be considered are (1)

the objective medical facts; (2) diagnoses or medical opinions

based on such facts; (3) subjective evidence of pain or

disability testified to by the claimant or others; and (4) the

claimant’s educational background, age, and work experience.”

Bastien v. Califano, 572 F.2d 908, 912 (2d Cir. 1978).

“[E]ligibility for benefits is to be determined in light of the

fact that ‘the Social Security Act is a remedial statute to be



                                    8
      Case 3:20-cv-00112-SALM Document 18 Filed 01/28/21 Page 9 of 41



broadly construed and liberally applied.’” Id. (quoting Haberman

v. Finch, 418 F.2d 664, 667 (2d Cir. 1969)).

IV.   THE DECISIONS OF THE ALJ AND THE APPEALS COUNCIL

      Following the above-described evaluation process, the ALJ

concluded that plaintiff “has not been under a disability, as

defined in the Social Security Act, from August 9, 2015, through

the date of [the ALJ’s] decision.” Tr. 25.

      As an initial matter, the ALJ determined that plaintiff met

“the insured status requirements of the Social Security Act

through December 31, 2015.” Tr. 13. At Step One, the ALJ found

that plaintiff “has not engaged in substantial gainful activity

since August 9, 2015, the alleged onset date[.]” Tr. 13.

      At Step Two, the ALJ found that plaintiff “has the

following severe impairments: cerebral ataxia; a seizure

disorder; an organic mental disorder; and an alcohol abuse

disorder[.]” Tr. 13. The ALJ found that plaintiff’s “status-post

bunionectomy and hammertoe repair of the left foot[,]

hypertension[,] and depression[,]” though medically determinable

impairments, were non-severe. Tr. 14.

      At Step Three, the ALJ determined that plaintiff’s

impairments, either alone or in combination, did not meet or

medically equal the severity of any of the listed impairments in

20 C.F.R. Pt. 404, Subpt. P, App. 1. See Tr. 14. The ALJ




                                    9
    Case 3:20-cv-00112-SALM Document 18 Filed 01/28/21 Page 10 of 41



specifically considered listings 11.02, 11.17, 11.18, and 12.02.

See Tr. 14-15. The ALJ next found that plaintiff had the RFC

     to perform light work as defined in 20 CFR 404.1567(b)
     and 416.967(b) except that the claimant could lift and
     carry up to 20 pounds occasionally and 10 pounds
     frequently. The claimant could stand and walk two hours
     total. The claimant could occasionally climb ramps and
     stairs. The claimant could never climb ladders, ropes,
     or scaffolds. The claimant could occasionally balance.
     The claimant could frequently stoop, kneel, crouch, and
     crawl. The claimant is limited to frequent, but not
     constant,   fingering    with   the   bilateral    upper
     extremities. The claimant must avoid concentrated
     exposure to environmental irritants, such as fumes,
     odors, dusts, and gases. The claimant needs to avoid
     unprotected hazards, such as machinery or heights. The
     claimant is able to understand, remember, and carry out
     simple tasks. The claimant required the use of a cane or
     assistive device when ambulating.

Tr. 17 (sic).

     At Step Four, the ALJ concluded that plaintiff was unable

to perform his past relevant work as a material handler. See Tr.

23-24. At Step Five, after considering plaintiff’s “age,

education, work experience, and” RFC, the ALJ found that “there

are jobs that exist in significant numbers in the national

economy that the claimant can perform[.]” Tr. 24. Specifically,

based on the VE’s testimony, the ALJ found that plaintiff “would

be able to perform the requirements of representative

occupations at the sedentary exertional level,” including “order

clerk[,]” “document preparer[,]” and “surveillance system

monitor[.]” Tr. 25.



                                  10
     Case 3:20-cv-00112-SALM Document 18 Filed 01/28/21 Page 11 of 41



     Plaintiff submitted additional evidence to the Appeals

Council for review. See Tr. 2. The evidence included treatment

records dating from August 2013 to April 2019, and an opinion by

Dr. Lazar Greenfield. See Tr. 2. The Appeals Council divided the

additional evidence received into two categories: (1) evidence

that it found did “not show a reasonable probability that it

would change the outcome of the decision[,]” and (2) evidence

that it found did “not relate to the period at issue.” Tr. 2.

The Appeals Council denied plaintiff’s request for review. See

Tr. 1.

V.   DISCUSSION

     Plaintiff timely filed this action for review and moves to

reverse the decision of the Commissioner or for a remand of this

case for further proceedings. See Doc. #15.

     Plaintiff’s brief is lengthy and somewhat rambling, at

times simply reciting significant portions of the record. It

offers little argument. However, the Court construes plaintiff’s

motion as asserting the following errors:

     (1)   The ALJ erred at Step Two in finding plaintiff’s foot

           impairment and depression not to be severe

           impairments. See Doc. #15-1 at 10-13.

     (2)   The ALJ erred at Step Two by not addressing

           plaintiff’s degenerative disc disease and back pain.

           See Doc. #15-1 at 13-14.

                                   11
    Case 3:20-cv-00112-SALM Document 18 Filed 01/28/21 Page 12 of 41



     (3)   The ALJ erred at Step Three by finding that

           plaintiff’s cerebellar ataxia and organic mental

           disorder did not meet or medically equal a listing.

           See Doc. #15-1 at 1-9.

     (4)   The ALJ erred in his weighing of the medical opinion

           evidence. See Doc. #15-1 at 14-18.

     (5)   The RFC is not supported by substantial evidence

           because the ALJ “rejected every opinion in

           evidence[.]” Doc. #15-1 at 19.

     (6)   The ALJ erred in failing to consider the State of

           Connecticut’s disability determination. See Doc. #15-1

           at 19.

     (7)   The ALJ’s Step Five findings were in error. See Doc.

           #15-1 at 21-24.

     (8)   The Appeals Council failed to adequately review the

           additional evidence submitted, and violated the

           Treating Physician Rule. See Doc. #15-1 at 18-19; 20.

     A.    The ALJ’s Step Two Findings

     At Step Two, the ALJ determines the severity of a

plaintiff’s impairments. See 20 C.F.R. §§404.1520(a)(4)(ii),

416.920(a)(4)(ii); see also 20 C.F.R. §§404.1520(c), 416.920(c).

At this step, a plaintiff carries the burden of establishing

that he is disabled and must provide the evidence necessary to

make determinations as to his disability. See 20 C.F.R.

                                  12
    Case 3:20-cv-00112-SALM Document 18 Filed 01/28/21 Page 13 of 41



§§404.1512(a), 416.912(a). An impairment is “severe” if it

significantly limits an individual’s ability to perform basic

work activities. See Social Security Ruling (“SSR”) 96–3p, 1996

WL 374181, at *1 (S.S.A. July 2, 1996). An impairment is “not

severe” if it constitutes only a slight abnormality having a

minimal effect on an individual’s ability to perform basic work

activities. See id.

     If the ALJ finds any impairment to be severe, “the question

whether the ALJ characterized any other alleged impairment as

severe or not severe is of little consequence.” Jones-Reid v.

Astrue, 934 F. Supp. 2d 381, 402 (D. Conn. 2012), aff’d, 515 F.

App’x 32 (2d Cir. 2013) (citation and quotation marks omitted).

“Under the regulations, once the ALJ determines that a claimant

has at least one severe impairment, the ALJ must consider all

impairments, severe and non-severe, in the remaining steps.”

Pompa v. Comm’r of Soc. Sec., 73 F. App’x 801, 803 (6th Cir.

2003) (citation omitted). Therefore, if the ALJ considers all

impairments at subsequent stages of the analysis, failure to

find a particular condition “severe” at Step Two, even if

erroneous, constitutes harmless error. See O’Connell v. Colvin,

558 F. App’x 63, 65 (2d Cir. 2014) (“Because this condition was

considered during the subsequent steps, any error [in finding it

not to be severe at Step Two] was harmless.”); Reices-Colon v.

Astrue, 523 F. App’x 796, 798 (2d Cir. 2013) (same).

                                  13
    Case 3:20-cv-00112-SALM Document 18 Filed 01/28/21 Page 14 of 41



     Non-severe impairments are considered if they are found to

be “medically determinable ... impairments.” 20 C.F.R.

§§404.1521, 416.921. Such impairments

     must   result   from   anatomical,   physiological,   or
     psychological abnormalities that can be shown by
     medically acceptable clinical and laboratory diagnostic
     techniques. Therefore, a physical or mental impairment
     must be established by objective medical evidence from
     an acceptable medical source. We will not use your
     statement of symptoms, a diagnosis, or a medical opinion
     to establish the existence of an impairment(s).

Id. A claimant will be found disabled only if the medically

determinable impairment causing disability “has lasted or can be

expected to last for a continuous period of not less than 12

months[.]” 42 U.S.C. §423(d)(1)(A). The SSA advises claimants:

“We will consider only impairment(s) you say you have or about

which we receive evidence.” 20 C.F.R. §§404.1512(a)(1),

416.912(a)(1).

     At Step Two, the ALJ found that plaintiff “has the

following severe impairments: cerebral ataxia; a seizure

disorder; an organic mental disorder; and an alcohol abuse

disorder.” Tr. 13. The ALJ found that plaintiff’s “status-post

bunionectomy and hammertoe repair of the left foot[,]

hypertension[,] and depression[,]” though medically determinable

impairments, were non-severe. Tr. 14. The ALJ made no mention at

Step Two of back pain or degenerative disc disorder.




                                  14
    Case 3:20-cv-00112-SALM Document 18 Filed 01/28/21 Page 15 of 41



          1.   Left Foot Disorder and Depression

     Plaintiff contends that the ALJ erred by finding that his

left foot condition and depression were not severe impairments.

See Doc. #15-1 at 10-13.

     Because the ALJ found that plaintiff had severe impairments

at Step Two, he was required to consider plaintiff’s severe and

non-severe impairments in subsequent steps of the sequential

evaluation. See Pompa, 73 F. App’x at 803. A review of the ALJ’s

decision reveals that he satisfied this requirement. Therefore,

even if the ALJ erred in evaluating the severity of plaintiff’s

left foot impairment and depression at Step Two, any error would

be harmless because he considered these impairments in

subsequent stages of his analysis. See O’Connell, 558 F. App’x

at 63.

     Plaintiff obliquely suggests that the ALJ’s failure to

classify his left foot impairment as severe resulted in a

failure to properly consider issues related to his balance and

gait. See Doc. #15-1 at 10-11. The Court disagrees. The ALJ did

consider plaintiff’s balance and gait, and their relation to the

foot condition, in his opinion. The ALJ considered plaintiff’s

testimony regarding the impact of his foot impairment on his

ability to walk. See Tr. 18 (“During the hearing, the claimant

testified that he is unable to work following an operation on

three toes of his foot that made it difficult for him to

                                  15
    Case 3:20-cv-00112-SALM Document 18 Filed 01/28/21 Page 16 of 41



walk.”). The ALJ also considered plaintiff’s attendance at

“physical therapy for gait training.” Tr. 19. The ALJ considered

plaintiff’s complaints of “increased falls[]” and “trouble

keeping his balance,” Tr. 18, as well as his history of falling,

noting that “he fell in September 2018 after consuming

alcohol[.]” Tr. 18 (citing Tr. 1263, Ex. 19F: Sept. 13, 2018,

treatment record reporting plaintiff “fell while going to the

bathroom” after drinking “24 ounces of beer”). The ALJ further

found that the record supported a finding that plaintiff

required “a cane to ambulate[.]” Tr. 20.

     The ALJ also adequately considered plaintiff’s depression

throughout the ruling. The ALJ discussed plaintiff’s mental

status examinations. See Tr. 16, 19-20. The ALJ considered

plaintiff’s mood and affect during meetings with his providers.

See Tr. 16. Most importantly, the ALJ cited extensively to

treatment notes from Community Health Services, which included

patient health questionnaires in which plaintiff reported that

he was not “feeling, down, depressed or hopeless[.]” See, e.g.,

Tr. 16 (citing Tr. 963, Feb. 13, 2018, patient health

questionnaire, and Tr. 998, Jan. 22, 2016, patient health

questionnaire).

     Accordingly, plaintiff’s argument that the ALJ erred at

Step Two regarding plaintiff’s left foot condition and

depression is without merit.

                                  16
    Case 3:20-cv-00112-SALM Document 18 Filed 01/28/21 Page 17 of 41



          2.   Plaintiff’s Alleged Back Condition

     Plaintiff further contends that the ALJ erred by not

discussing, at Step Two, his complaints of back pain. Plaintiff

asserts: “[P.] alleged disability due to, inter alia,

degenerative disc disease. (R. at 773). He testified he had back

pain. (R. at 318).” Doc. #15-1 at 13.

     However, when he applied for benefits, plaintiff did not

list degenerative disc disease or back pain as a condition that

limits his ability to work. See Tr. 614, 624 (June 2016

application materials).4 Likewise, when he updated his

application in November 2016, he reported that the only changes

to his condition were more frequent seizures and “[t]hyroid

issues[.]” Tr. 632. In February 2017, plaintiff reported no new

or worsening conditions. See Tr. 656. The only record cited in

support of plaintiff’s claim that he alleged back problems as a

basis for disability is a letter from counsel, dated the day

before the hearing, mentioning “degenerative disc disease[]” in

a lengthy list of conditions. Tr. 773. And while plaintiff did

testify that he had back pain, as the brief asserts, he did not

describe a chronic condition, but rather indicated that his back




4 Indeed, plaintiff’s brief points to no actual diagnosis of
degenerative disc disorder, and the Court has found none in the
record.
                                  17
    Case 3:20-cv-00112-SALM Document 18 Filed 01/28/21 Page 18 of 41



had been bothering him “for a while because I’ve been doing a

lot of lifting heavy material.” Tr. 318.

     Plaintiff did not adequately assert any back pain or

condition as an impairment before the ALJ, and the ALJ’s

exclusion of back pain from the list of medically determinable

impairments was not error. “[T]he Court cannot fault the ALJ for

failing to address physical impairments that [plaintiff] never

indicated [he] had[.]” Vega v. Astrue, No. 08CV01525(LAP)(GWG),

2009 WL 961930, at *5 (S.D.N.Y. Apr. 6, 2009), report and

recommendation adopted in part, 2010 WL 2365851 (June 10, 2010).

     Moreover, there is substantial evidence in the record to

support a finding that back pain was not a medically

determinable impairment that persisted “for a continuous period

of not less than 12 months[.]” 42 U.S.C. §423(d)(1)(A). For

example, plaintiff cites a report of a chest x-ray that revealed

“multilevel degenerative changes in the spine[,]” Tr. 1089, but

makes no claim that follow-up back treatment was sought, or that

symptoms resulted. Plaintiff also claims that he “reported back

pain to his physicians[,]” Doc. #15-1 at 13, citing two records.

One record does indicate that plaintiff was “positive” for back

pain on May 5, 2016, Tr. 823-24, but the other indicates

plaintiff was “negative” for back pain on December 4, 2013, Tr.

1237-38. The September 2018 record cited by plaintiff elsewhere

in the brief, see Doc. #15-1 at 7, 11, 12, reports back pain,

                                  18
    Case 3:20-cv-00112-SALM Document 18 Filed 01/28/21 Page 19 of 41



but it appears to be secondary to a recent fall. See Tr. 1208.

Further, at that visit, plaintiff appeared to feel the back pain

was not serious, indicating that he wanted to focus on his

stress levels and would “come back to talk about back pain.” Tr.

1208. Other records cited by plaintiff in support of this

argument post-date the November 28, 2018, hearing before the

ALJ, but were submitted later, to the Appeals Council. See Tr.

56-7 and 62 (Dec. 17, 2018); Tr. 173 and 178 (Sept. 19, 2019).5

     Accordingly, the ALJ made no error at Step Two regarding

plaintiff’s alleged back condition.

     B.   The ALJ’s Step Three Findings

     At Step Three, the ALJ found that “[t]he claimant does not

have an impairment or combination of impairments that meets or

medically equals the severity of one of the listed impairments

in 20 CFR 404, Subpart P, Appendix 1[.]” Tr. 14.

     Plaintiff asserts that the ALJ erred in his assessment of

plaintiff’s cerebellar ataxia and organic mental disorders at

Step Three. See Doc. #15-1 at 1-9. In response, defendant

asserts: “The medical criteria defining the listed impairments

are intentionally set at a higher level of severity than the

general statutory standard for disability because the listings

were designed to operate as a presumption of disability that


5 In September 2019, plaintiff described his back pain “as an
ache.” Tr. 173.
                                  19
    Case 3:20-cv-00112-SALM Document 18 Filed 01/28/21 Page 20 of 41



makes further inquiry unnecessary.” Doc. #17-1 at 3-4 (citation

and quotation marks omitted). Defendant further notes that

plaintiff must establish, at Step Three, that all criteria for a

given listing are met. See id.

     “The Social Security regulations list certain impairments,

any of which is sufficient, at step three, to create an

irrebuttable presumption of disability. The regulations also

provide for a finding of such a disability per se if an

individual has an impairment that is ‘equal to’ a listed

impairment.” DeChirico v. Callahan, 134 F.3d 1177, 1180 (2d Cir.

1998) (citation omitted); see also 20 C.F.R. §§404.1520(d),

416.920(d). Plaintiff bears the burden of establishing that his

conditions meet a listing. See Conetta v. Berryhill, 365 F.

Supp. 3d 383, 396 (S.D.N.Y. 2019). “To show that he meets the

criteria, [plaintiff] must offer medical findings equal in

severity to all requirements, which findings must be supported

by medically acceptable clinical and laboratory diagnostic

techniques.” Id. (citation and quotation marks omitted). “To

match an impairment in the Listings, the claimant’s impairment

must meet all of the specified medical criteria of a listing.”

Raymond v. Comm’r of Soc. Sec., 357 F. Supp. 3d 232, 237

(W.D.N.Y. 2019) (citation omitted).




                                  20
    Case 3:20-cv-00112-SALM Document 18 Filed 01/28/21 Page 21 of 41



          1.   Organic Mental Disorders

     The ALJ found that “[t]he severity of the claimant’s mental

impairments, considered singly and in combination, do not meet

or medically equal the criteria of listing 12.02.” Tr. 15.

     Listing 12.02 applies to “Organic Mental Disorders:
     Psychological or behavioral abnormalities associated
     with a dysfunction of the brain. History and physical
     examination or laboratory tests demonstrate the presence
     of a specific organic factor judged to be etiologically
     related to the abnormal mental state and loss of
     previously acquired functional abilities.” 20 C.F.R. Pt.
     404, Subpt. P, App. 1, Listing 12.02. To satisfy this
     listing, plaintiff’s impairments must meet both the
     paragraph A and B criteria, or the paragraph C criteria
     of that listing. See id.

Cote v. Berryhill, No. 3:17CV01843(SALM), 2018 WL 4092068, at *9

(D. Conn. Aug. 28, 2018).

     Plaintiff focuses his argument on the ALJ’s evaluation of

paragraph B criteria. To satisfy the criteria listed in

paragraph B, plaintiff must have an “[e]xtreme limitation of

one, or marked limitation of two, of the following areas of

mental functioning[:]” (1) understanding, remembering, or

applying information; (2) interacting with others; (3)

concentration, persistence or maintenance of pace; and (4)

adapting or managing oneself. 20 C.F.R. Pt. 404, Subpt. P, App.

1, Listing 12.02(B).

     Plaintiff’s brief repeats the ALJ’s evaluation and provides

a series of citations to evidence in the record, but fails to

make any meaningful argument on this point. The Court construes

                                  21
    Case 3:20-cv-00112-SALM Document 18 Filed 01/28/21 Page 22 of 41



plaintiff’s citations to the record as an attempt to suggest

that there is a lack of substantial evidence to support the

ALJ’s findings. “Although plaintiff may disagree with the ALJ’s

characterization of the evidence, ‘genuine conflicts in the

medical evidence are for the Commissioner to resolve.’” Dudley

v. Berryhill, No. 3:16CV00513(SALM), 2018 WL 1255004, at *8 (D.

Conn. Mar. 12, 2018) (quoting Veino v. Barnhart, 312 F.3d 578,

588 (2d Cir. 2002)). The ALJ provided an extensive discussion of

the evidence he considered in making his Step Three findings

that plaintiff had only “mild” or “moderate” limitations in each

of the paragraph B areas of functioning. See Tr. 15-16. The

Court finds that the ALJ’s conclusions at Step Three regarding

organic mental disorders are supported by substantial evidence.

See Tr. 15-17.

          2.     Cerebellar Ataxia

     The ALJ found: “Regarding the claimant’s cerebellar ataxia,

the undersigned has determined that the claimant’s impairments

do not, singly or in combination, meet the requirements of any

listing under 11.00, such as listings 11.17 or 11.18.” Tr. 15.

Plaintiff argues that the ALJ erred:

     The ALJ addressed this impairment in one paragraph that
     consists almost entirely of a recitation of the
     requirements under the general listing for neurological
     impairments 11.00. There is no analysis of the medical
     evidence and not a single citation to the record. Id.
     The finding is not supported by a medical opinion. This


                                  22
    Case 3:20-cv-00112-SALM Document 18 Filed 01/28/21 Page 23 of 41



     omission is particularly disadvantageous when evaluating
     of whether [plaintiff] equals a listing.

Doc. #15-1 at 1-2 (sic). In response, the Commissioner asserts:

     [T]he ALJ’s finding that [plaintiff’s] cerebellar ataxia
     did not satisfy the criteria of a listed impairment under
     11.00 is not flawed simply because the ALJ did not
     discuss the medical evidence that supported that finding
     contemporaneously with his step three analysis, but
     instead primarily discussed that evidence in a later
     section of the decision.

Doc. #17-1 at 6.

     Plaintiff appears to argue that the ALJ’s explanation of

his Step Three findings was insufficient. While

     an ALJ “should set forth a sufficient rationale in
     support of his decision to find or not to find a listed
     impairment,” the absence of an express rationale for an
     ALJ’s conclusions does not prevent us from upholding
     them so long as we are “able to look to other portions
     of the ALJ’s decision and to clearly credible evidence
     in finding that his determination was supported by
     substantial evidence.” Berry [v. Schweiker], 675 F.2d
     [464,] 469 (2d. Cir. 1982).

Salmini v. Comm’r of Soc. Sec., 371 F. App’x 109, 112 (2d Cir.

2010); see also Correa v. Comm’r Soc. Sec. Admin., No.

3:16CV01234(VLB), 2017 WL 4457442, at *4 (D. Conn. Oct. 6, 2017)

(“However, this does not mean the ALJ must go through an in-

depth analysis of the listing requirements because the absence

of an express rationale does not prevent [the court] from

upholding the ALJ’s determination of listed impairments so long

as the ALJ’s decision and the evidence before him indicate that

his conclusion was supported by substantial evidence.” (citing


                                  23
    Case 3:20-cv-00112-SALM Document 18 Filed 01/28/21 Page 24 of 41



Berry, 675 F.2d at 468 (quotation marks omitted))). Here, while

the ALJ dedicated only one paragraph to plaintiff’s cerebellar

ataxia in his Step Three evaluation, see Tr. 15, he discussed

and evaluated plaintiff’s cerebellar ataxia at length in

subsequent steps of the sequential evaluation. See Tr. 17-24.

For example, in his RFC analysis, the ALJ considered and

discussed objective medical findings in the record that

“revealed evidence of regional atrophy of the cerebellar[.]” Tr.

18. The ALJ also considered treatment notes from plaintiff’s

providers, observing:

     [T]he claimant’s providers often noted that his
     cerebellar ataxia was mild in nature, further noting
     that he ambulated well with his cane and that the
     claimant largely denied experiencing any falls during
     the period alleged (Exhibit 16F at 5). At times,
     treatment records even showed that he could walk with
     only minimal assistance from his cane or noted no use of
     a cane at all, instead showing that he retained a steady
     gait (Exhibit 14F at 71; 16F at 12).

Tr. 19. By looking to other portions of the ALJ’s decision, the

Court is able to conclude that the ALJ fully considered

plaintiff’s cerebellar ataxia when determining that plaintiff’s

impairments did not equal Listing 11.00. The ALJ’s determination

that plaintiff’s cerebellar ataxia did not meet the requirements

of Listing 11.00 is supported by substantial evidence and the

ALJ did not err on this basis.

     However, as set forth below, the Court finds that the

Appeals Council erred in failing to consider an opinion of

                                  24
      Case 3:20-cv-00112-SALM Document 18 Filed 01/28/21 Page 25 of 41



plaintiff’s treating neurologist, Dr. Greenfield. Consideration

of this opinion, on remand, may affect the Step Three analysis

as to plaintiff’s cerebellar ataxia. As a result, the Court will

require the Commissioner to reevaluate plaintiff’s cerebellar

ataxia on remand.

      C.   The ALJ’s Determination of the RFC

      Plaintiff contends that the ALJ “erred in his credibility

assessments[,]” an argument that appears to be directed at the

weight assigned to the various medical opinions of record,

rather than at the credibility of plaintiff himself. Doc. #15-1

at 14. He further argues that, due to this purported error, the

“RFC is not supported by substantial evidence.” Doc. #15-1 at

19.

      The section of plaintiff’s brief dedicated to the

evaluation of the medical opinions reviews each of the opinions

of record, and sets forth some of the ALJ’s discussion of those

opinions. It contains virtually no argument. Plaintiff asserts

that the ALJ “arbitrarily substitute[d] his own judgment for

competent medical opinion.” Doc. #15-1 at 14. Plaintiff does not

explain how he believes the ALJ did that. Following that

conclusory assertion, plaintiff goes on to summarize the

opinions of record. See id. at 14-18. Plaintiff concludes: “The

ALJ had an obligation to recontact these physicians if he had



                                    25
    Case 3:20-cv-00112-SALM Document 18 Filed 01/28/21 Page 26 of 41



questions about their reports.” Id. at 18. There is no

indication that the ALJ had any such questions.

     Plaintiff’s brief presents no meaningful argument for the

Court’s consideration on the weighing of the opinion evidence.

The Court concurs with the analysis of the Commissioner, as set

forth in his brief, that the record adequately supports the

ALJ’s findings. See Doc. #17-1 at 14-20.

     Likewise, under the bold-type heading asserting that the

RFC is not supported by substantial evidence, plaintiff provides

no meaningful argument. This section is comprised of only one

paragraph, alleging that the ALJ “rejected every opinion in

evidence if favor of propounding his one RFC.” Doc. #15-1 at 19

(sic). This is a misreading of the ALJ’s ruling, which in fact

accorded “significant weight” to the opinion of consultative

examiner Dr. Pleshkovich, Tr. 20; “[p]artial weight” to the

opinions of consultative examiner Dr. Dodenhoff, Tr. 20;

“[p]artial weight” to the opinions of treating Physicians’

Assistant Baginski, Tr. 21; and “[p]artial weight” to the

opinions of Dr. Montezuma, Tr. 22.

     Plaintiff cites no law in this section of the brief. The

Court acknowledges that some courts have held that “if an [ALJ]

gives only little weight to all the medical opinions of record,

the [ALJ] creates an evidentiary gap that warrants remand.”

Waldock v. Saul, No. 18CV06597(MJP), 2020 WL 1080412, at *3

                                  26
    Case 3:20-cv-00112-SALM Document 18 Filed 01/28/21 Page 27 of 41



(W.D.N.Y. Mar. 6, 2020) (citations omitted) (emphases added).6

But here, as detailed above, the ALJ assigned significant weight

to the opinion of one doctor, and partial weight to all of the

other opinions of record. See Tr. 20-22. “The fact that the ALJ

gave no more than partial weight to the two opinions of record

concerning Plaintiff’s physical condition does not create” any

“evidentiary gap[,]” Dinapoli v. Berryhill, No.

6:17CV06760(MAT), 2019 WL 275685, at *3 (W.D.N.Y. Jan. 22,

2019), and certainly does not mean that the ALJ created his own

RFC from whole cloth.

      “Although the ALJ’s conclusion may not perfectly

correspond with any of the opinions of medical sources cited in

his decision, he was entitled to weigh all of the evidence

available to make an RFC finding that was consistent with the

record as a whole.” Matta v. Astrue, 508 F. App’x 53, 56 (2d

Cir. 2013). The ALJ adequately considered and properly weighed

the medical opinions, and determined the RFC based on those

opinions.

     However, as set forth below, in light of the Court’s

determination that remand is required to address the Appeals




6 The undersigned does not adopt this view, but because this case
does not present the question, the Court need not determine
whether multiple opinions assigned “little weight” may,
collectively, provide sufficient evidence on which an ALJ may
base the RFC.
                                  27
    Case 3:20-cv-00112-SALM Document 18 Filed 01/28/21 Page 28 of 41



Council’s failure to consider a treating physician opinion, the

Court will require the Commissioner to reconsider the RFC on

remand, taking into account any new evidence received.

     D.   The ALJ’s Consideration of the State of Connecticut’s
          Disability Determination

     Plaintiff asserts that “[t]he ALJ was required to consider

the disability determination of the state of Connecticut medical

review team[, but] [t]he state disability determination is not

mentioned in the decision.” Doc. #15-1 at 19. In response, the

Commissioner asserts that “[e]valuations by another agency for

purposes of state benefits employ a different standard for

determining disability than required under the Social Security

Act, and therefore are not binding on the Commissioner.” Doc.

#17-1 at 19 (citing 20 C.F.R. §§404.1504, 416.904). The

Commissioner also states that while “[p]laintiff cites no case

law to support his position, the Commissioner acknowledges that

this Court has found that the fact that an ALJ did not

explicitly discuss a DSS determination may require remand in

some circumstances, such as where the ALJ also failed to

consider the evidence on which the determination is based.” Doc.

#17-1 at 19 (citing Perez v. Berryhill, No. 3:15CV01841(SALM),

2018 WL 948285, at *6 (D. Conn. Feb. 20, 2018)).

     However, defendant goes on to distinguish Perez from the

instant case:


                                  28
    Case 3:20-cv-00112-SALM Document 18 Filed 01/28/21 Page 29 of 41



     Unlike Perez, however, the ALJ in this case considered
     the documents attached to the DDS determination upon
     which it was based — i.e., Mr. Baginski’s May 20, 2016
     opinion and Plaintiff’s Client Supplement for Medical
     Information — and thus Defendant submits that remand to
     consider the DSS determination that he was “disabled”
     for purposes of state benefits would serve no useful
     purpose.

Doc. #17-1 at 20 (footnote omitted).

     Disability determinations by other entities are not binding

on the Commissioner. See 20 C.F.R. §§404.1504, 416.904.

     The Social Security Administration is required to
     evaluate all the evidence in the case record that may
     have a bearing on its determination or decision of
     disability, including decisions by other governmental
     and nongovernmental agencies. Accordingly, evidence of
     a disability decision by another governmental or
     nongovernmental agency cannot be ignored and must be
     considered. The Second Circuit has similarly concluded
     that a determination made by another governmental agency
     that a social security claimant is disabled is entitled
     to some weight and should be considered.

Perez, 2018 WL 948285, at *5 (citations and quotation marks

omitted).

     These decisions, and the evidence used to make these
     decisions, may provide insight into the individual’s
     mental and physical impairment(s) and show the degree of
     disability determined by these agencies based on their
     rules. We will evaluate the opinion evidence from
     medical sources, as well as “non-medical sources” who
     have had contact with the individual in their
     professional capacity, used by other agencies, that are
     in our case record, in accordance with [our practices].

SSR 06-03p, 2006 WL 2263437 (S.S.A. Aug. 9, 2006).

     The Court agrees with the Commissioner that remand is not

required on this basis. The State disability finding states that


                                  29
    Case 3:20-cv-00112-SALM Document 18 Filed 01/28/21 Page 30 of 41



it is based on the following documentation: (1) a supplemental

statement by claimant dated May 6, 2016; (2) a medical report by

Andrew Baginski, PA-C, dated May 20, 2016; (3) a medical report

by APRN E. Cournean, dated May 9, 2016; and (4) “office notes

from 5/15-5/9/16[.]”7 Tr. 604. Most of these documents appear in

the record that was before the ALJ, and the ALJ expressly

considered them:

     (1) Supplemental statement by claimant -- Exhibit 3F. See

     Tr. 833-42. The ALJ considered this statement, expressly

     citing to Exhibit 3F multiple times. See Tr. 16, 19, 20,

     21, 22, 23.

     (2) 2016 Baginski opinion -- Exhibit 5F. See Tr. 879-88.

     The ALJ considered the 2016 Baginski opinion, as well as a

     later opinion by Baginski dated August 2018, at some

     length. See Tr. 21-22. He assigned these opinions “partial

     weight.” Tr. 21.

     (3) This report does not appear in the record. See Doc.

     #15-2 at 10 n.2. Plaintiff does not contend that the

     absence of this record constitutes error.

     (4) Treatment records -– Exhibits 1F, 2F, 4F, 5F, 6F, 7F,

     14F. There are numerous treatment records and notes from

     2015 and 2016, predating the June 2016 finding of


7 It is not clear whether this means May 9-15, 2016, or May 2015
through May 9, 2016.
                                  30
    Case 3:20-cv-00112-SALM Document 18 Filed 01/28/21 Page 31 of 41



     disability by the State, in the record. The ALJ considered

     these records throughout his ruling.

     As is clear, while the ALJ did not explicitly discuss the

State of Connecticut’s disability determination itself, he did

consider and weigh the opinion evidence and records that

underlie that determination. In Perez, the Court ordered remand

because the ALJ’s decision failed to address either the State’s

disability determination or the treating physicians’ opinions on

which the state agency relied in making its decision. See Perez,

2018 WL 948285, at *5. Here, in contrast, the ALJ considered all

of the relevant evidence supporting the State’s determination,

and, in particular, gave attention to the opinion of the non-

physician provider, affording that opinion partial weight. See

Tr. 21-22.

     The purpose of requiring an ALJ to consider state

disability determinations is to give the ALJ “insight into

[plaintiff’s] mental and physical impairment(s)[.]” SSR 06-03p,

2006 WL 2263437. That purpose was achieved here. As directed,

the ALJ evaluated “the opinion evidence from medical sources, as

well as “non-medical sources” who have had contact with the

individual in their professional capacity, used by other

agencies,” that were in the record. SSR 06-03p, 2006 WL 2263437.

Accordingly, even if the ALJ should have expressly addressed the

State disability determination in his ruling, any error in

                                  31
    Case 3:20-cv-00112-SALM Document 18 Filed 01/28/21 Page 32 of 41



failing to do so is harmless because he thoroughly considered,

and weighed, the evidence on which the state disability agency

relied in making its determination.

     E.   The Appeals Council’s Decision

     Finally,8 plaintiff asserts that the Appeals Council erred

in its denial of review, in two ways. See Doc. #15-1 at 18-19,

20. First, plaintiff asserts that the Appeals Council improperly

evaluated the additional evidence submitted by plaintiff. See

Doc. #15-1 at 20. Second, plaintiff asserts that the Appeals

Council failed to follow the treating physician rule in

evaluating the opinion of Dr. Lazar Greenfield (the “Greenfield

opinion”). See Doc. #15-1 at 18-19.




8 In light of the finding that remand is required, the Court does
not reach plaintiff’s claim that the ALJ’s Step Five findings
were erroneous. The Court notes, however, that each of the jobs
identified by the VE at Step Five had an SVP of 2, which
constitutes unskilled work. See DOT, Appendix C, “Specific
Vocational Preparation (SVP),” available at
https://www.occupationalinfo.org/appendxc_1.html#II (last
accessed December 30, 2020); 20 C.F.R. §§404.1568(a),
416.968(a). It was unnecessary for the ALJ to expressly mention
plaintiff’s educational level in the hypotheticals posed to the
VE because plaintiff testified that he left school after
completing eighth or ninth grade, see Tr. 314, and the VE
indicated that he had heard plaintiff’s testimony, see Tr. 337.
Furthermore, any error in finding that plaintiff had “limited
education[,]” Tr. 24, rather than “marginal education[,]” Doc.
#15-1 at 22, would be harmless, because individuals with limited
education or marginal education can perform unskilled work. See
20 C.F.R. §§404.1564(b)(2)-(3), 416.964(b)(2)-(3).

                                  32
    Case 3:20-cv-00112-SALM Document 18 Filed 01/28/21 Page 33 of 41



     Plaintiff incorrectly asserts that all additional evidence

submitted to the Appeals Council was “rejected as not relating

to the relevant period[.]” Doc. #15-1 at 20. Contrary to

plaintiff’s contention, the Appeals Council divided the

additional evidence submitted into two categories: (1) evidence

that it found did not show a reasonable probability that it

would change the outcome of the decision and (2) evidence that

it found did not relate to the period at issue. See Tr. 2. Some

of the treatment notes submitted by Dr. Greenfield, which

pertained to the relevant period, were considered by the Appeals

Council. See Tr. 2. This includes a treatment record from

December 17, 2018, in which Dr. Greenfield appeared to be

optimistic about plaintiff’s progress. See Tr. 55-64.

     However, the Appeals Council determined that the Greenfield

opinion, dated October 11, 2019, did not relate to the period at

issue. See Tr. 2. The relevant period in this case is from

August 9, 2015, plaintiff’s alleged onset date, see Tr. 564,

568, to January 10, 2019, the date of the ALJ’s decision, see

Tr. 2, 8. The Greenfield opinion is dated October 11, 2019, nine

months after the ALJ issued his decision. See Tr. 41. Thus, to

relate to the relevant period, the Greenfield opinion must be

retrospective.

     Plaintiff makes no argument that Dr. Greenfield’s opinion

is retrospective. Rather, plaintiff twice inaccurately asserts

                                  33
    Case 3:20-cv-00112-SALM Document 18 Filed 01/28/21 Page 34 of 41



that the report “predates the hearing.” Doc. #15-1 at 20; see

also id. at 14 (asserting that the report was completed “before

the hearing[]”). The Commissioner argues that the Greenfield

opinion “bore no indicia of retroactivity to the period at

issue[.]” Doc. #17-1 at 23. This, too, is inaccurate. The Court

therefore is left to evaluate the opinion for itself.

     The Greenfield opinion expressly states that Dr. Greenfield

had been treating plaintiff “since 5/17/17”. Tr. 36. Dr.

Greenfield’s treatment records, including the December 17, 2018,

progress note authored by Dr. Greenfield and submitted to the

Appeals Council (Tr. 55-64), confirm that fact. Indeed, the

December 17, 2018, progress note reviews in detail plaintiff’s

prior visits to Dr. Greenfield on May 17, 2017; December 6,

2017; and June 6, 2018. See Tr. 55-56. There is no evidence in

the record suggesting that plaintiff saw Dr. Greenfield at all

after December 2018. It is therefore apparent that Dr.

Greenfield treated plaintiff during the relevant period, and

that his October 2019 opinion was based on and reflective of

plaintiff’s condition during that period. Accordingly, it was

error for the Appeals Council to find that it did not relate to

the period at issue. See Tr. 2.

     This error by the Appeals Council is meaningful only if the

evidence it disregarded as not relating to the relevant period

was (1) subject to the treating physician rule or (2) otherwise

                                  34
    Case 3:20-cv-00112-SALM Document 18 Filed 01/28/21 Page 35 of 41



sufficient to change the outcome of the decision. The Court

finds that the Greenfield opinion is subject to the treating

physician rule, triggering a requirement that the Appeals

Council properly weigh that opinion and explain the weight

assigned to it. The Appeals Council did not consider the

Greenfield opinion, effectively assigning it “no weight,” and

gave no explanation for this decision, other than that the

opinion was issued after the ALJ’s decision. See Tr. 2. This

error requires remand.

     The treating physician rule is no longer in effect for

newly-filed disability applications, but it did apply to

plaintiff’s application. Under this rule, “the opinion of a

claimant’s treating physician as to the nature and severity of

the impairment is given controlling weight so long as it is

well-supported by medically acceptable clinical and laboratory

diagnostic techniques and is not inconsistent with the other

substantial evidence in the case record.” Burgess v. Astrue, 537

F.3d 117, 128 (2d Cir. 2008) (citation and quotation marks

omitted). “The rule applies equally to retrospective opinions

given by treating physicians.” Campbell v. Astrue, 596 F. Supp.

2d 446, 452 (D. Conn. 2009). If an ALJ does not assign

controlling weight to a treating physician’s opinion, the ALJ

has a “duty to explain to a plaintiff the ‘good reasons’ why the

ALJ is discounting a treating physician’s opinion.” Leroy v.

                                  35
    Case 3:20-cv-00112-SALM Document 18 Filed 01/28/21 Page 36 of 41



Colvin, 84 F. Supp. 3d 124, 134 (D. Conn. 2015).

     “Importantly, the treating physician rule applies to the

Appeals Council when the new evidence at issue reflects the

findings and opinions of a treating physician.” Shrack v.

Astrue, 608 F. Supp. 2d 297, 302 (D. Conn. 2009) (citing Snell

v. Apfel, 177 F.3d 128, 134 (2d Cir. 1999)); see also Oshea v.

Saul, No. 3:19CV00232(SALM), 2020 WL 2374935, at *6 (D. Conn.

Mar. 30, 2020) (finding remand necessary where the Appeals

Council “provided no explanation for its conclusion” that a

treating physician opinion would not alter the outcome);

McIntire v. Astrue, 809 F. Supp. 2d 13, 21 (D. Conn. 2010)

(“[T]the additional evidence received by the Appeals Council

required further explanation and an application of the treating

physician rule on appeal.”). “Accordingly, the Appeals Council

must give good reasons for the weight it assigns to a

plaintiff’s treating physician’s opinion.” Shrack, 608 F. Supp.

2d at 302; see also Allborty v. Comm’r of Soc. Sec., No.

6:14CV01428(DNH)(ATB), 2016 WL 770261 at *8 (N.D.N.Y. Jan. 28,

2016), report and recommendation adopted sub nom. Allborty v.

Colvin, 2016 WL 796071 (Feb. 22, 2016). “Further, it is

insufficient for the Appeals Council to merely acknowledge that

they reviewed new evidence from a treating physician without

providing such reasoning.” Allborty, 2016 WL 770261 at *8

(citation and quotation marks omitted).

                                  36
    Case 3:20-cv-00112-SALM Document 18 Filed 01/28/21 Page 37 of 41



     A treating physician is one who has provided a plaintiff

“with medical treatment or evaluation and who has, or has had,

an ongoing treatment relationship with” that plaintiff. 20

C.F.R. §404.1527(a)(2). The record indicates that Dr. Greenfield

was plaintiff’s treating neurologist, and had seen him for

regular appointments, every six months, on four occasions in

2017 and 2018. See Tr. 1132-37 (May 7, 2017, treatment note);

1124-29 (December 6, 2017, treatment note); 1252-62 (June 6,

2018, treatment note); 55-64 (December 17, 2018, treatment

note). Plaintiff also saw Dr. Greenfield on June 5, 2017, for an

electroencephalogram. See Tr. 1130-31. While five visits is

relatively few, the Court finds that it is sufficient to

establish a treating physician relationship under the

circumstances of this case. Specifically, Dr. Greenfield is a

specialist, and recommended that plaintiff see him only every

six months. See, e.g., Tr. 1136 (May 7, 2017, treatment note: “A

return visit will be scheduled in about 6 months.”). The

relationship can fairly be described as “ongoing.” See, e.g.,

Dudley v. Berryhill, No. 3:16CV00513(SALM), 2018 WL 1255004, at

*10 (D. Conn. Mar. 12, 2018). Further, at each appointment, Dr.

Greenfield reviewed plaintiff’s prior medical history and

obtained information for the six month period prior to the

appointment. See, e.g., Tr. 55-64 (December 17, 2018, progress

note).

                                  37
    Case 3:20-cv-00112-SALM Document 18 Filed 01/28/21 Page 38 of 41



     The relevant regulations address just such a situation:

     Generally, we will consider that you have an ongoing
     treatment relationship with an acceptable medical source
     when the medical evidence establishes that you see, or
     have seen, the source with a frequency consistent with
     accepted medical practice for the type of treatment
     and/or    evaluation    required   for    your     medical
     condition(s). We may consider an acceptable medical
     source who has treated or evaluated you only a few times
     or only after long intervals (e.g., twice a year) to be
     your treating source if the nature and frequency of the
     treatment    or   evaluation   is   typical    for    your
     condition(s).

20 C.F.R. §§404.1527(a)(2), 416.927(a)(2) (emphasis added).

     The Commissioner rests on his argument that the Greenfield

opinion is not retrospective, and thus provides no argument

regarding application of the treating physician rule to the

opinion. The only case cited by the Commissioner in support of

his argument that failure to consider the Greenfield opinion was

not error is inapposite. The Commissioner cites only the Second

Circuit Summary Order, which concludes:

     Guerra submitted to the Appeals Council an assessment
     done by an occupational therapist and other physician
     treatment notes from after the relevant time period.
     None of the new material purported to be retroactive. We
     agree with the Commission that it did not relate to the
     relevant period, so it was not material to the ALJ
     decision.

Guerra v. Saul, 778 F. App’x 75, 77–78 (2d Cir. 2019). Notably,

the only assessment (opinion) submitted to the Appeals Council

in Guerra was that of an occupational therapist, as to whom the

treating physician rule would not apply. Further, the District


                                  38
    Case 3:20-cv-00112-SALM Document 18 Filed 01/28/21 Page 39 of 41



Court’s opinion indicates that the record did not establish that

the occupational therapist “had a longitudinal relationship with

Plaintiff such that he could offer an opinion on her functioning

during the relevant time period, nor does his assessment purport

to be retroactive.” Guerra v. Comm’r of Soc. Sec., No.

1:16CV00991(MAT), 2018 WL 3751292, at *8 (W.D.N.Y. Aug. 7,

2018), aff’d sub nom. Guerra v. Saul, 778 F. App’x 75 (2d Cir.

2019). In contrast, here, Dr. Greenfield is a physician, and the

record does demonstrate a longitudinal treatment relationship

with plaintiff.

     The Commissioner argues: “The Appeals Council is not

required to provide an elaborate explanation when it evaluates

additional evidence[.]” Doc. #17-1 at 22. Ordinarily, that is

true. But it is not true when the “additional evidence” at issue

is the opinion of a treating physician. “The law is clear that

the Commissioner must, acting either through the Appeals Council

or the ALJ, properly evaluate a treating physician’s opinion and

provide good reasons for that evaluation.” Oshea, 2020 WL

2374935, at *6.

     Dr. Greenfield is a treating physician. His opinion can

reasonably be considered as relating to the time period at

issue. His opinion finds plaintiff dramatically more impaired

than does the RFC determined by the ALJ. “Yet the Appeals

Council provided no explanation for its conclusion that the new

                                  39
    Case 3:20-cv-00112-SALM Document 18 Filed 01/28/21 Page 40 of 41



evidence, including this opinion, would not alter the outcome.”

Oshea, 2020 WL 2374935, at *6.

     Here, the Appeals Council received evidence that was “new

and material” in the form of a treating physician opinion and

failed “to give good reasons for the weight it assigned to” that

opinion. McIntire, 809 F. Supp. 2d at 23. The Appeals Council’s

conclusory (and erroneous) assertion that the Greenfield opinion

did “not relate to the period at issue[,]” Tr. 2, does

     not satisfy the regulations’ requirement that the
     Commissioner give good reasons for the weight given the
     treating physician’s opinion; obviously, the ALJ could
     not explain the rejection of the treating physician’s
     opinion first submitted during appeal, and the Appeals
     Council failed to offer any explanation for its
     rejection of that opinion.

McIntire, 809 F. Supp. 2d at 20–21. The Court finds, as it did

in McIntire, that remand is necessary. See, e.g., Velez v.

Berryhill, No. 3:18CV01024(SALM), 2019 WL 2052013, at *7 (D.

Conn. May 9, 2019) (“[T]he Appeals Council’s cursory, formulaic

rejection of the evidence without any legal or factual

reasoning, is insufficient. Therefore, remand for

reconsideration of plaintiff’s ... application is appropriate.”

(citations and quotations marks omitted)); see also Wright v.

Astrue, No. 11CV06226(MAT), 2012 WL 2339269, at *6 (W.D.N.Y.

June 19, 2012) (“The Appeals Council was ... obligated to give

specific reasons why a statement by K.M.’s treating physician

was rejected[.] Accordingly, this Court finds that the Appeals

                                  40
      Case 3:20-cv-00112-SALM Document 18 Filed 01/28/21 Page 41 of 41



Council committed legal error by summarily rejecting the

evidence.”).

VI.   CONCLUSION

      For the reasons set forth herein, plaintiff’s Motion for

Order [Doc. #15] is GRANTED, to the extent plaintiff seeks a

remand, and defendant’s Motion for an Order Affirming the

Commissioner’s Decision [Doc. #17] is DENIED.

      This matter is hereby remanded for further administrative

proceedings consistent with this ruling. The Court offers no

opinion on whether the ALJ should or will find plaintiff

disabled on remand.

      SO ORDERED at New Haven, Connecticut, this 28th day of

January, 2021.

                                        /s/
                                   HON. SARAH A. L. MERRIAM
                                   UNITED STATES MAGISTRATE JUDGE




                                    41
